Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Global Diversified Industries, Inc. Chowchilla, California As independent registered public accountants, we hereby consent to the inclusion in this Registration Statement on Form S-1, of our report, dated August 13, 2008, except for Note A, Note J, and Note S as to which is date is October 23, 2008, relating to the consolidated financial statements of Global Diversified Industries, Inc., and its subsidiaries and to all references to our Firm under the caption “Experts” appearing in theRegistration Statement and related Prospectus. /s/RBSM
